Citation Nr: 0008202	
Decision Date: 03/28/00    Archive Date: 04/04/00

DOCKET NO.  95-28 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a back disability on 
a direct basis.

2.  Entitlement to service connection for ankylosing 
spondylitis secondary to service-connected status-post 
fracture of the right wrist.

3.  Entitlement to service connection for hypertension 
secondary to service-connected status-post fracture of the 
right wrist.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel


INTRODUCTION

The veteran served on active duty from March to October 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision by the RO 
that denied the veteran's claims of entitlement to service 
connection for ankylosing spondylitis and hypertension, both 
claimed as secondary to service-connected right wrist 
disability.  A notice of disagreement was received in April 
1995, a statement of the case was issued in August 1995, and 
a substantive appeal was received in August 1995.  A 
supplemental statement of the case (SSOC) was issued in 
June 1999, which in part addressed an application to reopen a 
previously denied claim of entitlement to service connection 
for a back disability on a direct basis.  Because the June 
1999 SSOC contained an issue that was not included in the 
veteran's August 1995 substantive appeal, the RO specifically 
informed the veteran that he had to respond within 60 days to 
perfect his appeal of the new issue.  The veteran submitted a 
written statement within 60 days, in August 1999, which the 
Board construes as a substantive appeal.  Therefore, the 
issue of whether new and material evidence has been submitted 
to reopen a claim of service connection for a back disability 
on a direct basis is currently before the Board.

In February 1985, the Board denied a claim of entitlement to 
service connection for a back disability on a direct basis.  
In this regard, it should be noted that a previously denied 
claim of service connection may not be reopened in the 
absence of new and material evidence.  See 38 U.S.C.A. § 5108 
(West 1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (Court) has made it clear that the 
Board has a duty to address the new and material evidence 
issue regardless of the RO's actions.  Barnett v. Brown, 
8 Vet. App. 1, 4 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167 (1996).  
Consequently, the decision that follows includes a 
determination on the question of whether the previously 
denied claim should be reopened.

The Board notes that, during the pendency of the current 
appeal, the veteran has presented argument regarding service 
connection for a back disability on a secondary basis.  In 
other words, he has argued that service connection is 
warranted because his back disability is due to or the result 
of his service-connected right wrist disability.  In this 
regard, the Board notes that the Board's February 1985 
decision addressed the question of service connection on a 
direct service incurrence basis only.  Consequently, that 
part of the veteran's current appeal which addresses service 
connection on a secondary basis is a new claim, one which the 
Board will consider on a de novo basis.  

In a written statement of March 1994, the veteran raised the 
issue of entitlement to a compensable rating for his service-
connected right wrist disability.  This issue has not yet 
been addressed by the RO and is consequently referred to the 
RO for appropriate action.


FINDINGS OF FACT

1.  In February 1985, the Board denied service connection for 
a back disability on a direct basis.

2.  Evidence received since the February 1985 Board denial, 
when considered in conjunction with the entire record, is so 
significant that it must be considered in order to decide 
fairly the merits of the veteran's claim of service 
connection for a back disability on a direct basis.

3.  Evidence has been presented that tends to link back 
disability to the work the veteran reportedly engaged in 
during military service; evidence has also been presented 
which tends to link ankylosing spondylitis and hypertension 
to the veteran's service-connected right wrist disability.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for a back 
disability on a direct basis has been submitted.  38 U.S.C.A. 
§§ 1131, 5108, 7104 (West 1991); 38 C.F.R. § 3.156(a) (1999).

2.  The claims of service connection for back disability on a 
direct basis, and for ankylosing spondylitis and hypertension 
on a secondary basis are well-grounded claims.  38 U.S.C.A. 
§§ 1131, 5107 (West 1991); 38 C.F.R. § 3.310(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claim to Reopen

One of the veteran's arguments on appeal is that his back 
problems, including ankylosing spondylitis, were the direct 
result of a fall he sustained in service, the same fall in 
which he fractured his right wrist.  However, the Board notes 
that the veteran's current claim of service connection for a 
back disability on a direct basis is not his first such 
claim.  Service connection on a direct basis for a back 
disability was denied by a February 1985 decision of the 
Board.  That decision is final.  38 U.S.C.A. § 7104(b) (West 
1991).  As a result, the Board may now consider the veteran's 
claim of service connection on the merits only if "new and 
material evidence" has been presented or secured since the 
February 1985 Board denial.  38 U.S.C.A. § 5108 (West 1991); 
Manio v. Derwinski, 1 Vet. App. 144, 145-46 (1991).  (For the 
purpose of determining whether new and material evidence has 
been submitted, the credibility of the evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).)  

The regulations define new and material evidence as follows:

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.  

38 C.F.R. § 3.156(a) (1999).  

In addressing whether new and material evidence has been 
presented, the Board initially notes that a previously used 
test for "materiality" adopted by the Court in the case of 
Colvin v. Derwinski, 1 Vet. App. 171 (1991) was recently 
invalidated.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
In Hodge, the United States Court of Appeals for the Federal 
Circuit indicated that the Colvin test for "materiality" 
made it more difficult for claimants to submit new and 
material evidence than did the test found in 38 C.F.R. 
§ 3.156, and thus the Court overruled Colvin in this respect.  
Therefore, the ruling in Hodge must be considered as easing 
the appellant's evidentiary burden when seeking to reopen a 
previously and finally denied claim.  Hodge, supra.

The Court in Elkins v. West, 12 Vet. App. 209 (1999) (en 
banc), recently held that Hodge requires the replacement of a 
two-step approach to handling applications to reopen as 
outlined in Manio v. Derwinski with a three-step approach.  
See also Winters v. West, 12 Vet. App. 203 (1999) (en banc).  
Under this three-step approach, the Secretary must first 
determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a).  Second, if new and 
material evidence has been presented, the Secretary must 
determine whether, based upon all of the evidence and 
presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a).  Third, if the 
claim is well grounded, then the Secretary may proceed to 
evaluate the merits of the claim, but only after ensuring the 
duty to assist under 38 U.S.C. § 5107(a) has been fulfilled.  
Elkins, supra.

The evidence available at the time of the February 1985 
denial included the veteran's service medical records, which 
show that, on enlistment examination in March 1957, there 
were no back abnormalities.  Three days after that 
examination, the veteran was seen for complaints of having 
had low back pain.  He also reported a history of back 
trouble and of having been hospitalized for it the preceding 
November.  He was considered a probable candidate for 
surgery.  In August 1957, it was noted that the veteran had 
some spasms of the recti spinae muscles.  A September 1957 
examination report was negative for any back abnormalities.  

Thereafter, at a December 1969 VA examination, the diagnoses 
included herniated intervertebral disc of the lumbar spine. 

Correspondence from Roy J. Cammarata, M.D., dated in 
June 1983, indicates that the veteran had been treated since 
1972.  Dr. Cammarata noted that the veteran had ankylosing 
spondylitis and hypertension.

A lay statement from an individual who served with the 
veteran, dated in June 1983, attests to the veteran's 
problems with back pain during service.

Since the 1985 denial by the Board, additional evidence has 
been received, including the veteran's written statements to 
the effect that his back disability is attributable to 
service.  The veteran's contentions are duplicative of those 
made in the record prior to the Board's 1985 denial.  They 
are therefore cumulative.  As to the veteran's opinion that 
his back problems are attributable to those problems he 
experienced in service, the Board finds that such opinion 
does not constitute "new and material" evidence.  This is 
so because the veteran is competent to describe symptoms he 
was experiencing and which he observed during service, but he 
is not competent to provide evidence that requires medical 
expertise.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); see also Moray v. Brown, 5 Vet. App. 211, 214 (1993) 
(holding that lay assertions of medical causation cannot 
serve as a predicate to reopen a previously denied claim).

The remaining evidence includes VA treatment and examination 
reports, dated from August 1993 to April 1997, and private 
correspondence, dated from February 1994 to September 1995.  
Correspondence from Dr. Cammarata, dated in February 1994, 
indicates that the veteran had been treated from 1971 to 
1990.  It was noted that, during those years, the veteran's 
major problems were arthritis of the spine and hypertension.  
Dr. Cammarata opined that the relationship of the veteran's 
blood pressure problems to the wrist and subsequent back 
problems may be the stress of not being able to be gainfully 
employed, and that the relationship of the wrist to 
subsequent back problems may be even more secure.  Moreover, 
the wrist impairment had an adverse effect on the veteran's 
subsequent employment at a meat packing plant where he had to 
carry and push sides of beef which weighed up to 250 pounds.  
Dr. Cammarata opined that this activity was a major 
aggravating factor to the veteran's arthritis of the spine, 
and the veteran's attempts to adjust to his wrist problem 
caused further stress to his back.  Dr. Cammarata stated that 
this chain of events could be traced back to the veteran's 
wrist injury, followed by a physically demanding job, 
followed in turn by back problems (mechanical stress on top 
of an underlying arthritis problem).

Correspondence from Jay M. Kennedy, D.C., received in 
February 1995, indicates that the veteran had been treated 
since October 1994 for acute exacerbations of chronic 
debilitating back, wrist, and neck pain.  The veteran had 
severe degenerative changes in spinal anatomy of the lumbar 
region.  It was noted that the veteran had reported that one 
of his jobs during service was lifting 250+ pounds of sides 
of beef.  Dr. Kennedy stated that the veteran's history was 
"easily and directly relatable to his spinal condition and 
his spinal degenerative condition relatable to his disability 
from gainful physical employment."

At a February 1995 VA examination, the veteran reported that, 
during service, he fell and hit his right wrist, resulting in 
a right wrist fracture and injuries to the low back and neck.  
X-rays revealed spondylosis.  The impression was chronic low 
back pain and neck pain.  The examiner opined that the 
etiology was unclear, but that the veteran had a history of a 
low back injury in 1957.

Correspondence from Dr. Cammarata, dated in September 1995, 
indicates that the veteran's ankylosing spondylitis was by 
nature a slow and insidious disease, and was often triggered 
by an adverse event that would include a wrist injury, which 
could lead to abnormal stress on the veteran's spine as he 
attempted to work in the meat packing plant.  Dr. Cammarata 
referred to a medical textbook for the opinion that the 
veteran's disease progression was entirely consistent with an 
earlier wrist injury as the initial event to trigger what 
became a progressive and chronic disease.  Dr. Cammarata 
noted that, without the injury that apparently included the 
neck and low back, it was quite possible that the veteran 
would never have developed active clinical spondylitis.  It 
was further noted that the injury in service and the 
subsequent arthritis were part of the same process.  Dr. 
Cammarata further opined that a reading of 150/90 at 
enlistment and a higher reading of 128/94 in 1969, suggested 
that hypertension was at work during service, and that there 
was a tendency that hypertension could easily be exacerbated 
by constant pain.

An April 1997 VA treatment report shows that the diagnosis 
was ankylosing spondylitis.  The examiner opined that the 
etiology of ankylosing spondylitis was not entirely known and 
that it was impossible to say whether specific accidents 
would cause this pathology.

What is different about the newly received evidence is that 
it now includes evidence from Dr. Kennedy and Dr. Cammarata 
that the veteran's back problems are traceable, at least in 
part, to either an injury in service or to the job he 
performed in service which required extensive lifting.  This 
evidence is new and material as defined by 38 C.F.R. 
§ 3.156(a).  Prior to the Board's decision in 1985, no 
medical nexus evidence had been presented which related, even 
by implication, then-current back disability to the veteran's 
military service.  With the newly received evidence, an 
inference may be reasonably drawn that currently shown back 
disability is attributable to either an in-service injury or 
repetitive lifting the veteran performed in service.  

In light of the finding above that the claim is reopened, the 
Board turns to the question of whether the claim of service 
connection is a well-grounded one.  A person who submits a 
claim for VA benefits has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well grounded.  Only if the 
claimant meets this burden does VA have the duty to assist 
him in developing the facts pertinent to his claim.  38 
U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  If the claimant does not meet this initial 
burden, the appeal must fail because, in the absence of 
evidence sufficient to make the claim well grounded, the 
Board does not have jurisdiction to adjudicate the claim.  
Boeck v. Brown, 6 Vet. App. 14, 17 (1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  To be well grounded, 
however, a claim must be accompanied by evidence that 
suggests more than a purely speculative basis for granting 
entitlement to the requested benefits.  Dixon v. Derwinski, 3 
Vet. App. 261, 262-63 (1992).  Evidentiary assertions 
accompanying a claim for VA benefits must be accepted as true 
for purposes of determining whether the claim is well 
grounded, unless the evidentiary assertion is inherently 
incredible or the fact asserted is beyond the competence of 
the person making the assertion.  Espiritu, 2 Vet. App. at 
492.  Where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
to the effect that the claim is plausible or possible is 
required.  Murphy, 1 Vet. App. at 81.  A claimant cannot meet 
this burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The Board finds that the evidence described above makes the 
veteran's claim well grounded.  Given that the veteran's 
recitation of events in service must be accepted as true for 
purposes of deciding whether the claim is well grounded, and 
because medical evidence tends to link back disability to 
either an in-service injury or repetitive lifting in service, 
a well-grounded claim has been presented.  In other words, 
the evidence provides current diagnosis and a medical nexus 
to an event or events in service.  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

Secondary Service Connection-Ankylosing Spondylitis

Service connection may be granted where it is shown that a 
disability is proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.310(a) (1999).  Furthermore, notwithstanding the absence 
of a direct relationship, there are instances when a non-
service-connected disorder may be aggravated by a service-
connected disability.  In such instances, a claimant shall 
"be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen v. Brown, 8 Vet. App. 374, 
448 (1995) (en banc).  For a claim of service connection on a 
secondary basis to be well grounded, competent medical 
evidence showing a causal relationship or aggravation must be 
presented.  See Jones (Wayne) v. Brown, 7 Vet. App. 134, 137-
38 (1994).

The veteran contends that his ankylosing spondylitis is due 
to or the result of his service-connected right wrist 
disability.  Based on a review of the evidence, the Board 
finds that the veteran's claim of service connection for 
ankylosing spondylitis on a secondary basis is well grounded.  
38 U.S.C.A. §§ 1131, 5107; 38 C.F.R. § 3.310.  

As noted above, correspondence from Dr. Cammarata, dated in 
February 1994 and September 1995, suggests that there is some 
kind of relationship between the veteran's low back problems 
and service-connected right wrist disability.  On the other 
hand, an April 1997 VA treatment report suggests that the 
etiology of ankylosing spondylitis was not entirely known and 
that it was impossible to determine whether specific 
accidents would cause this pathology.

Implicit in the private physician's statements, when read 
together with the other evidence mentioned above, is a 
suggestion that ankylosing spondylitis is due to the 
veteran's service-connected right wrist disability.  The 
reasonable inferences made from reading correspondence from 
the veteran's private physician lead the Board to conclude 
that the veteran's claim of service connection for ankylosing 
spondylitis is well grounded.  In other words, there is a 
suggestion that ankylosing spondylitis is either directly 
linked to, or made worse by the veteran's service-connected 
right wrist disability.  Consequently, the Board finds the 
claim of service connection is well grounded.

Secondary Service Connection-Hypertension

The veteran also contends that service connection is 
warranted for hypertension on a secondary basis because such 
disorder was proximately caused by his service-connected 
right wrist disability.  Based on a review of the evidence, 
the Board also finds that the veteran's claim of service 
connection for hypertension is well grounded.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. § 3.310.

As noted above, the provisions of 38 C.F.R. § 3.310 
specifically allow for a grant of service connection where 
the evidence shows that a chronic disability or disorder has 
been caused or aggravated by already service-connected 
disability.  38 C.F.R. § 3.310 (1999); Allen, 7 Vet. App. at 
439.  Correspondence from Dr. Cammarata, dated in September 
1995, indicates that there is a relationship between the 
veteran's hypertension and service-connected right wrist 
disability.  On the other hand, a February 1997 VA 
examination report indicates that the veteran had 
hypertension which in the examiner's opinion was very 
unlikely related to a wrist injury.  Such evidence suggests 
that no relationship exists between hypertension and service-
connected right wrist disability.

Implicit in the private physician's statement, when read 
together with the other evidence mentioned above, is a 
suggestion that hypertension is due to the veteran's service-
connected right wrist disability.  The reasonable inferences 
made from reading the private physician's statement lead the 
Board to conclude that the veteran's claim of service 
connection for hypertension is well grounded.  In other 
words, there is a suggestion that hypertension is either 
directly linked to, or made worse by the veteran's service-
connected right wrist disability.  Consequently, the Board 
finds the claim of secondary service connection for 
hypertension is well grounded.


ORDER

The application to reopen a claim of service connection for a 
back disability on a direct basis is granted.

The claims of service connection for back disability on a 
direct basis, and for ankylosing spondylitis and hypertension 
on a secondary basis are well grounded; to this extent, the 
appeal is granted.


REMAND

Because the Board has concluded that the claims of service 
connection are well grounded, VA has a duty to assist the 
veteran in the development of facts pertaining to his claims.  
38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.159; Epps, supra.

As noted above, the veteran contends that his back disability 
began as a result of in-service event(s) and also that 
ankylosing spondylitis and hypertension are either caused by 
or aggravated by his service-connected right wrist 
disability.  In this regard, the Board notes that service 
connection may be granted for a disability that results from 
disease or injury incurred in or aggravated by service, or 
for disability that is proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. § 1131; 38 C.F.R. 
§§ 3.303, 3.310.  Further, notwithstanding the absence of a 
direct relationship, there are instances when a non-service-
connected disorder may be aggravated by a service-connected 
disability.  In such instances, a claimant is to "be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation."  Allen, 8 Vet. App. at 448.

Since the evidence described above suggests a relationship 
between the veteran's back disability and service, or between 
ankylosing spondylitis or hypertension and service-connected 
right wrist disability, the Board finds that further 
evidentiary development would be helpful to clarify any such 
relationships.  Specifically, the Board finds that medical 
nexus opinions are required from experts who have reviewed 
the entire claims file, something that has not yet been done.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should ask the veteran to 
provide information regarding any 
evidence of current or past treatment for 
his back or hypertension that has not 
already been made a part of the record.  
The RO should assist him in obtaining 
such evidence following the procedures 
set forth in 38 C.F.R. § 3.159 (1999).

2.  After the aforementioned development 
has been completed, the RO should 
schedule the veteran for comprehensive VA 
examinations to determine the nature and 
probable etiology of any back disability 
and hypertension.  The veteran's history, 
current complaints, and examination 
findings must be considered in detail by 
the examiners.  As to the back 
evaluation, an opinion should be provided 
as to the medical probability that any 
back disability, including ankylosing 
spondylitis is attributable to military 
service, or to his already service 
connected right wrist disability.  The 
opinion should include comment as to 
whether the right wrist disability has 
made any back disability worse.  As to 
the hypertension evaluation, an opinion 
should be provided as to the medical 
probabilities that hypertension is 
attributable to already service-connected 
right wrist disability.  The opinion 
should include comment as to whether 
hypertension has been made worse by the 
right wrist disability.  The claims 
folder, along with all additional 
evidence obtained pursuant to the request 
above, should be made available to the 
examiners for review.  The rationale for 
the examiners' opinions should be 
explained in detail.  All opinions should 
be reconciled with the opinions set forth 
in the February 1995, February 1997, and 
April 1997 VA examination reports, and in 
correspondence from private 
practitioners.

3.  The RO should then re-adjudicate the 
claims.  If any benefit sought is denied, 
a SSOC should be issued.

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the veteran until he receives further 
notice.  The purpose of this remand is to procure clarifying 
data and to comply with governing adjudicative procedures.  
The Board intimates no opinion, either legal or factual, as 
to the ultimate disposition of the remanded issues.  The 
appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



